Exhibit 10.1
FOURTH MODIFICATION TO CREDIT AGREEMENT
WITH MODIFICATIONS TO
THE NON REVOLVING LINE OF CREDIT PROMISSORY NOTE
(Renegy Holdings, Inc., Credit Agreement dated March 28, 2008)
     THIS FOURTH MODIFICATION TO CREDIT AGREEMENT (this “Agreement”) is entered
into as of JANUARY 14, 2009 by and between COMERICA BANK, a Texas banking
corporation (“Lender”), and RENEGY HOLDINGS, INC., a Delaware corporation (the
“Borrower”). Robert Merrill Worsley (“RMW”), Christi Marie Worsley (“CMW”), The
Robert Merrill Worsley and Christi Marie Worsley Family Revocable Trust, dated
July 28, 1998 (“Trust”), NZ Legacy, LLC, an Arizona limited liability company
(“NZ Legacy”), and New Mexico & Arizona Land Company, LLC, an Arizona limited
liability company (“NMAL”) (RMW, CMW, Trust, NZ Legacy and NMAL are also
referred to individually and collectively as the “Guarantor” and together with
Borrower the “Credit Parties”) are joining in the execution and delivery of this
Agreement to evidence its acknowledgment of, consent to, and agreement with, the
terms and conditions of this Agreement and the representations, warranties and
obligations of Guarantor under this Agreement.
PRELIMINARY STATEMENTS
     A. Lender has extended to Borrower a non revolving line of credit facility
in the principal amount not to exceed $7,250,000.00 (the “NRLC”), pursuant to
the terms and conditions set forth in the Credit Agreement dated March 28, 2008,
as modified by that First Modification to Credit Agreement with Modifications to
the Cash Collateral Account Agreement dated November 14, 2008 by and between
Borrower and Lender, as further modified by that Second Modification to Credit
Agreement with Modifications to the Non Revolving Line of Credit Promissory Note
dated November 30, 2008 by and between Borrower and Lender, and as further
modified by that Third Modification to Credit Agreement with Modifications to
the Non Revolving Line of Credit Promissory Note dated December 29, 2008 by and
between Borrower and Lender (collectively the “Credit Agreement”), and secured
by the deeds of trust set forth on Schedule A attached hereto and incorporated
by this reference, the Credit Documents, Note, Cash Collateral Account
Agreement, and other documents related to the transactions contemplated therein
(collectively the “Loan Documents”). Each Guarantor has guaranteed certain
obligations of Borrower with respect to the Loan Documents pursuant to the
guaranty executed by each Guarantor in favor and for the benefit of Lender as
and to the extent set forth in such Guaranty. The term “Loan Documents” shall
hereafter include the Guaranty (as defined in the Credit Agreement). Capitalized
terms not otherwise defined herein shall have the meaning ascribed to such
capitalized terms in the Credit Agreement.
     B. The Credit Parties have requested that Lender agree to convert the NRLC
under the Credit Agreement to a revolving line of credit.
     C. The Credit Parties have requested that Lender make available to Borrower
an additional revolving line of credit in the amount (“L/C Line”) in the
principal amount not to exceed $2,762,342 for the sole purpose of supporting a
standby letter of credit.

 



--------------------------------------------------------------------------------



 



     D. Lender is willing to agree to such requests on the terms and conditions
set forth in this Agreement.
AGREEMENT
     For good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree as follows:
     1. The Credit Agreement is hereby modified as follows:

  A.   All references to “NRLC” are hereby deleted and replaced with “RLC”.    
B.   Recital A(1) is hereby modified by deleting the word “non” from the first
sentence.     C.   Section 1.1, the definition of “Advance “ is deleted and
replaced in its entirety with the following:         “Advance” means, as
applicable, (1) all loans advanced by Lender to Borrower under the RLC, and
(2) any amounts drawn under the L/C issued under the L/C Line.     D.  
Section 1.1 is modified by adding a definition of “APS” as follows:        
“APS” means the Arizona Public Service Company.     E.   Section 1.1 is modified
by adding a definition of “APS Agreement” as follows:         “APS Agreement”
means the Amended and Restated Transaction Confirmation, effective August 15,
2006.     F.   Section 1.1 is modified by adding a definition of “Cash
Collateral Account” as follows:         “Cash Collateral Account” shall have the
meaning set forth in the Cash Collateral Account Agreement.     G.  
Section 1.1, the definition of “Cash Collateral Account Agreement” is deleted
and replaced in its entirety with the following:         “Cash Collateral
Account Agreement” means the Amended and Restated Cash Collateral Account
Agreement dated January ___, 2009, executed and delivered by the Borrower in
favor and for the benefit of the Lender.     H.   Section 1.1 is modified by
adding a definition of “CoBank” as follows:         “CoBank” means CoBank, ACB,
as administrative agent     I.   Section 1.1, the definition of “Credit
Documents” is deleted and replaced in its entirety with the following:

2



--------------------------------------------------------------------------------



 



      “Credit Documents” means this Credit Agreement, the Notes, the Guaranty,
the Security Documents and any written agreements, certificates or documents
(and with respect to this Credit Agreement and such other written agreements and
documents, any amendments or supplements thereto or modifications thereof)
executed or delivered pursuant to the terms of this Credit Agreement.     J.  
Section 1.1, the definition of “Daily Adjusting LIBOR Rate” is deleted and
replaced in its entirety with the following:         “Daily Adjusting LIBOR
Rate” means for any day, a per annum interest rate which is equal to the sum of:

     (a) LIBOR plus 4.25%, applied to all amounts advanced and outstanding under
the RLC; or
     (b) LIBOR plus 4.25%, applied to all amounts drawn under the L/C issued
under the L/C Line.

  K.   Section 1.1 is modified by adding a definition of “Daily Excess
Production” as follows:         “Daily Excess Production” means the number of
megawatt-hours produced from operation of Snowflake White Mountain Power Plant
in excess of 576 MWh on any given day     L.   Section 1.1 is modified by adding
a definition of “Disbursement” as follows:         “Disbursement” shall have the
meaning set forth in Section 3.9 hereof.     M.   Section 1.1 is modified by
adding a definition of “Issuing Bank” as follows:         “Issuing Bank” means
Lender and/or any affiliate thereof acting in its capacity as issuer of the L/C.
    N.   Section 1.1 is modified by adding a definition of “L/C” as follows:    
    “L/C” means the Comerica Bank Standby Letter of Credit Number ______ issued
by Issuing Bank to CoBank, as beneficiary, in the stated amount of $2,762,342.  
  O.   Section 1.1, the definition of “Loan” or “Loans” is deleted and replaced
in its entirety with the following:         “Loan” or “Loans” means the amounts
advanced to or for the benefit of Borrower pursuant to the Agreement, including
those advances made under the RLC and any amounts drawn under the L/C issued
under the L/C Line.     P.   Section 1.1, the definition of “Maturity Date” is
deleted and replaced in its entirety with the following:         “Maturity Date”
means, the RLC Maturity Date or the L/C Line Maturity Date, as applicable.

3



--------------------------------------------------------------------------------



 



  Q.   Section 1.1 is modified by adding a definition of “Maximum L/C Line
Amount” as follows:         “Maximum L/C Line Amount” means the lesser of
$2,762,342 and the stated amount of the L/C as such amount may be decreased from
time to time.     R.   Section 1.1, the definition of “Maximum RLC Loan Amount”
is deleted and replaced in its entirety with the following:         “Maximum RLC
Loan Amount” means the lesser of $7,250,000 and the balance of funds on deposit
in the Cash Collateral Account from time to time.     S.   Section 1.1 is
modified by adding a definition of “MWh” as follows:         “MWh” means
megawatt-hours.     T.   Section 1.1 is modified by adding a definition of “L/C
Line” as follows:         “L/C Line” means a non-revolving line of credit in the
principal amount not to exceed $2,762,342 for any advances of funds drawn under
the L/C.     U.   Section 1.1 is modified by adding a definition of “L/C Line
Maturity Date” as follows:         “L/C Line Maturity Date” means December 1,
2009, or such earlier date on which all amounts advanced for draws under the L/C
issued under L/C Line first become due and payable as provided herein.     V.  
Section 1.1 is modified by adding a definition of “L/C Note” as follows:        
“L/C Note” means the Revolving Line of Credit Promissory Note dated January ___,
2009 in the amount of the Maximum L/C Line Amount executed by Borrower and
delivered pursuant to the terms of this Credit Agreement, together with any
renewals, extensions, modifications or replacements thereof.     W.  
Section 1.1, the definition of “Notes” is deleted and replaced in its entirety
with the following:         “Note(s)” means, separately or collectively, as
applicable, the RLC Note, the L/C Note, and any note or notes required by Lender
to be executed by any Borrower in connection with the Obligations, and any other
note as notes issued in substitution, replacement or renewal of, or that amend
or supersede any of the foregoing notes.

4



--------------------------------------------------------------------------------



 



  X.   Section 1.1, the definition of “RLC Maturity Date” is deleted and
replaced in its entirety with the following:         “RLC Maturity Date” means
December 1, 2009, or such earlier date on which all amounts advanced under the
RLC first become due and payable as provided herein.     Y.   Section 1.1 is
modified by adding a definition of “Stated Expiration Date” as follows:        
“Stated Expiration Date” of the L/C means the expiration date as stated in the
L/C.     Z.   The first paragraph of Section 2.2 is deleted and replaced with
the following:

2.2 Revolving Line of Credit.
     Subject to the terms and conditions set forth in this Credit Agreement,
Bank agrees to make RLC Advances to Borrower from time to time on or before the
RLC Maturity Date, provided that the outstanding amount of RLC Advances from
time to time shall not exceed the Maximum RLC Loan Amount. The RLC shall be a
revolving line of credit, against which RLC Advances may be made to Borrower,
repaid by Borrower and new Advances made to Borrower, as Borrower may request,
provided that (i) no Advance under the RLC shall be made if an Event of Default
shall have occurred and be continuing; (ii) no Advance under the RLC shall be
made that would cause the outstanding principal balance of the RLC to exceed the
Maximum RLC Loan Amount. Upon the occurrence of an Event of Default, Bank, in
its absolute and sole discretion and without notice, may suspend the commitment
to make RLC Advances. The obligation of Borrower to repay RLC Advances is
further evidenced by the RLC Note. Although the outstanding principal of the RLC
Note may be zero from time to time, the Loan Documents shall remain in full
force and effect until the commitment terminates and all Obligations are paid
and performed in full. No RLC Advance shall be made on or after the RLC Maturity
Date.

  AA.   Article 3 is modified by deleting “(INTENTIONALLY OMITTED)” and
inserting the following:

THE L/C LINE
3.1 L/C Line Commitment. Subject to the conditions herein set forth, and subject
to Borrower’s payment to Lender of a commitment fee in the amount of $20,717.57,
Lender agrees to extend the L/C Line against which Lender shall issue the L/C in
an amount not to exceed the Maximum L/C Line Amount.

5



--------------------------------------------------------------------------------



 



3.2 L/C Line of Credit. Subject to the terms and conditions set forth in this
Credit Agreement, the L/C Line shall be a non-revolving line of credit against
which the Issuing Bank shall issue the L/C, provided that the outstanding amount
of Advances under the L/C Line from time to time shall not exceed the stated
amount of the L/C at the time of such advance, and no Advance shall be made for
draws under the L/C on or after the Stated Expiration Date.
     (a) The obligations of Borrower to repay any amounts advanced under the L/C
shall be further evidenced by the L/C Note.
     (b) Advances under the L/C Line shall be made solely to fund Disbursements
under the L/C.
3.3 L/C Line Advances. Any Advances for draws on the L/C issued under the L/C
Line shall bear interest and be payable to Lender upon the following terms and
conditions:
     (a) Interest shall accrue on the unpaid principal of the Advances
outstanding at the Daily Adjusting Libor Rate, except that during any period of
time during which, in accordance with the terms and conditions of this Credit
Agreement, the Indebtedness evidenced by the L/C Note shall bear interest at the
Base Rate.
          (i) If, at any time, Lender determines that, (a) Lender is unable to
determine or ascertain the Daily Adjusting Libor Rate, or (b) by reason of
circumstances affecting the foreign exchange and interLender markets generally,
deposits in eurodollars in the applicable amounts or for the relative maturities
are not being offered to Lender, or (c) the Daily Adjusting Libor Rate will not
accurately or fairly cover or reflect the cost to Lender of maintaining any of
the Indebtedness under the L/C Note at the Daily Adjusting Libor Rate, then
Lender shall forthwith give notice thereof to the undersigned. Thereafter,
beginning on the first day after the end of the then applicable LIBOR Interest
Period and continuing until Lender notifies the Borrower that such conditions or
circumstances no longer exist the Base Rate shall be the applicable interest
rate for all Indebtedness under the L/C Note during such period of time.
          (ii) If, after the date hereof, the introduction of, or any change in,
any applicable law, rule or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Lender (or its LIBOR
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, shall make it unlawful or impossible for the
Lender (or its LIBOR Lending Office) to make or maintain any Advance with
interest at the Daily Adjusting Libor Rate, Lender shall forthwith give notice
thereof to the undersigned. Thereafter, beginning on the first day after the end
of the then applicable LIBOR Interest Period and continuing until Lender
notifies the undersigned that such conditions or circumstances no longer exist
the Base Rate shall be the applicable interest rate for all Indebtedness
evidenced by the L/C Note during such period of time.

6



--------------------------------------------------------------------------------



 



          (iii) At any time upon prior written notice to the undersigned, Lender
may, in its sole discretion, suspend the Daily Adjusting LIBOR Rate as the
applicable interest rate and thereafter, beginning on the first day after the
end of the then applicable LIBOR Interest Period the Base Rate shall thereafter
be the applicable interest rate for all Indebtedness outstanding under the L/C
Note, unless Lender rescinds such notice, in which case, the Daily Adjusting
Libor Rate shall, upon written notice from Lender to the Borrower, again be the
applicable interest rate for all Indebtedness outstanding under the L/C Note.
     (b) All accrued and unpaid interest shall be due and payable on each
Interest Payment Date.
     (c) The entire unpaid principal balance, all accrued and unpaid interest,
and all other amounts payable under the L/C Note shall be due and payable in
full on the L/C Line Maturity Date.
     (d) If any payment of interest and/or principal is not received by Lender
within ten (10) days after such payment is due, then in addition to the remedies
conferred upon Lender under the Credit Documents, a late charge of five percent
(5%) of the amount of the installment due and unpaid will be added to the
delinquent amount to compensate Lender for the expense of handling the
delinquency for any such payment, regardless of any notice and cure period.
     (e) Upon the occurrence of an Event of Default and at any time when such
Event of Default is continuing, the unpaid principal balance, all accrued and
unpaid interest and all other amounts payable hereunder shall bear interest at
the Default Rate.
3.4 Excess Balance Payment. Borrower shall immediately repay to Lender any
amounts by which the outstanding principal balance of the L/C Line exceeds the
Maximum L/C Line Amount.
3.5 Optional Prepayment. Provided that all matured interest and other charges
accrued to the date of prepayment are also paid in full, Borrower may, at the
option of Borrower, at any time and from time to time, prepay the principal
amount of any amounts Advanced against the L/C Line, in whole or in part,
without any prepayment premium or penalty. Notwithstanding any partial
prepayment of principal of amounts advanced under the L/C Line, there shall be
no change in the due date or the amount of any scheduled payment with respect to
amounts advanced under the L/C Line unless Lender, in its sole discretion,
agrees in writing to such change.

7



--------------------------------------------------------------------------------



 



3.6 Non Use Fee. The Borrower agrees to pay a Non Use Fee equal to 0.25% of the
difference between the Maximum L/C Loan Amount and the outstanding amount of all
amounts drawn under the L/C, payable quarterly in arrears.
3.7 Other Advances under the L/C Line by Lender. Lender, to allow for corrective
action, at its option, without prior written notice to Borrower, from time to
time, may make Advances in any amount in payment of accrued and unpaid (i)
insurance premiums, taxes, assessments, liens or encumbrances existing against
property encumbered by the Security Documents, (ii) interest accrued and payable
on amounts Advanced under the L/C Line or any Loan, (iii) any charges and
expenses that are the obligation of Borrower under this Credit Agreement or any
other Credit Document, and (iv) any charges or matters necessary to preserve the
property encumbered by the Security Documents or to cure any still existing
Event of Default.
3.8 Assignment of Advance under L/C Line. Borrower shall have no right to any
Advance under the L/C Line other than Disbursements made to the beneficiary
thereof for draws under the L/C, which shall be disbursed by Lender in
accordance with the provisions of the L/C. Any assignment or transfer, voluntary
or involuntary, of this Credit Agreement or any right hereunder shall not be
binding upon or in any way affect Lender without its prior written consent;
Lender may make Advances under the L/C Line as set forth in this Credit
Agreement and in the L/C, notwithstanding any such assignment or transfer.
3.9 Disbursements. The Issuing Bank will notify Borrower of the presentment for
payment of the L/C by the beneficiary thereof, together with notice of the date
such payment shall be made. Subject to the terms and provisions of the L/C, the
Issuing Bank shall make such payment (a “Disbursement”) to Cobank. Each such
Disbursement shall constitute an Advance made under the L/C Line.
3.10 Reimbursement Obligations of Borrower. Borrower’s obligation hereunder to
reimburse Lender with respect to each Disbursement (including interest thereon)
made under the L/C shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim, or defense to
payment which Borrower may have or have had against Lender, the Issuing Bank, or
the beneficiary thereof, including any defense based upon the occurrence of any
Event of Default, any draft, demand or certificate or other document presented
under the L/C proving to be forged, fraudulent, invalid or insufficient, the
failure of any Disbursement to conform to the terms of the L/C (if, in Issuing
Bank’s good faith opinion, such Disbursement is determined to be appropriate),
any non-application or misapplication by the beneficiary of the proceeds of such
Disbursement, or the legality, validity, form, regularity or enforceability of
the L/C.
3.11 Nature of Reimbursement Obligations. Borrower shall assume all risks of the
acts, omissions or misuse of the L/C by the beneficiary thereof. Neither Lender
nor the Issuing Bank shall be responsible for:

8



--------------------------------------------------------------------------------



 



     (a) the form, validity, sufficiency, accuracy, genuineness or legal effect
of the L/C or any document submitted by any party in connection with the
issuance thereof, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged;
     (b) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any instrument transferring or assigning or purporting to transfer or assign
the L/C;
     (c) failure of CoBank to comply fully with conditions required in order to
demand payment under the L/C;
     (d) errors, omissions, interruption or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise; or
     (e) any loss or delay in the transmission or otherwise of any document or
draft required by or from CoBank in order to make a Disbursement under the L/C
or of the proceeds thereof.
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted Lender or the Issuing Bank hereunder. In furtherance
and extension, and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by Lender or the Issuing Bank in good faith
shall be binding upon Borrower and shall not put the Lender or the Issuing Bank
under any resulting liability to Borrower.
3.12 Assignment of Credit Agreement. Any assignment or transfer, voluntary or
involuntary, of this Credit Agreement or any right hereunder shall not be
binding upon or in any way affect Lender without its written consent and any
such assignment without Lender’s consent shall be void.

  BB.   Section 9.1 Financial Statements, Reports and Documents is modified by
adding a subsection (h) as follows:

(h) Within fifteen (15) days after the end of each calendar month, a certificate
from Borrower certifying to Lender daily power production at Snowflake White
Mountain Power Plant and the Daily Excess Production for each day of such month.

  CC.   Section 9.22 Mandatory Payments is modified by adding a subsection
(c) as follows:

(d) Borrower shall pay or remit to Lender, on or before the tenth (10th) day of
each month, an amount equal to 70% of the product obtained by multiplying
(i) the sum of the Daily Excess Production for each day in the preceding month,
and (ii) the rate paid or payable by APS per MWh pursuant to the APS Agreement.
Such amounts shall be deposited monthly into the Cash Collateral Account.

9



--------------------------------------------------------------------------------



 



  DD.   Section 9.23 Minimum Liquidity is modified by adding the following at
the end of the paragraph:         Any minimum liquidity requirement, now or
hereafter in effect, under this Credit Agreement shall exclude all amounts on
deposit in the Cash Collateral Account.

     2. The Non Revolving Line of Credit Promissory Note is hereby modified as
follows:

  A.   All references to “Non” and “non-” are hereby deleted.     B.   All
references to “NRLC: are hereby deleted and replaced with “RLC”.

     3. Conditions Precedent. Lender’s covenants and obligations under this
Agreement and the effectiveness of this Agreement are expressly conditioned
upon:
          A. Execution and delivery of this Agreement by the Credit Parties;
          B. Execution and delivery of the L/C Note to Lender by Borrower.
          C. Execution and delivery by Borrower of the Amended and Restated Cash
Collateral Account Agreement.
          D. Borrower’s remittance to Lender of $7,250,000 to be deposited in
the Cash Collateral Account.
          E. Credit Parties’ execution and delivery of such other documents and
instruments as Lender may require in connection with the transactions
contemplated hereby, including, without limitation, certificates and
resolutions, incumbency certificates, modifications of mortgages, deeds of
trust, and other security instruments.
          F. Each representation and warranty set forth in this Agreement and in
the Loan Documents shall be true and correct as of the date of execution and
delivery of this Agreement by the Borrower.
          G. Borrower’s remittance to Lender of the $20,717.57 commitment fee in
consideration of establishing the L/C Line to Borrower.
          H. Borrower’s remittance to Lender of the $62,152.70 letter of credit
fee in consideration of the issuance of the L/C by the Issuing Bank.
          I. No Event of Default shall have occurred and be continuing under the
Loan Documents as of the date hereof.
     4. Representations and Warranties of Borrower and Guarantors. Each Credit
Party represents and warrants to Lender as of the date of this Agreement as
follows: (a) Each corporation and limited liability company which is a Credit
Party is duly organized, validly existing and in good standing under the laws of
its state of formation with all power and authority necessary to own, lease and
operate its properties and carry on its business as now

10



--------------------------------------------------------------------------------



 



conducted and to execute, deliver and perform this Agreement; (b) all necessary
action has been taken on its part to authorize the execution, delivery and
performance of this Agreement and this Agreement has been duly executed and
delivered by each Credit Party; (c) there are no suits, actions, proceedings or
investigations pending or, to the best of each Credit Party’s knowledge,
threatened against or involving it before any court, arbitrator or
administrative or governmental body which might reasonably result in a material
adverse change in its contemplated business, condition, worth or operations;
(d) the authorization, execution, delivery and performance of this Agreement
will not result in any breach or default under any other document, instrument or
agreement to which any Credit Party is a party or by which it is subject or
bound; (e) the authorization, execution, delivery and performance of this
Agreement will not violate any applicable law, statute, regulation, rule,
ordinance, code or order; (f) this Agreement and each of the Loan Documents
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against each Credit Party in accordance with its terms; (g) each
lien and security interest on the Collateral continues to be duly and properly
perfected and constitutes a first priority lien; (h) no consent, license,
permit, approval or authorization of any person, entity or governmental
authority is required in connection with its execution, delivery and performance
of this Agreement; (i) the representations and warranties made by each Credit
Party in each of the Credit Documents to which it is a party are true and
correct as of the date of the execution and delivery of this Agreement by such
Credit Party. All representations and warranties of each of Borrower and
Guarantors made in this Agreement shall survive the execution and delivery of
this Agreement.
     5. Releases. In further consideration of the Lender’s execution of this
Agreement, each Credit Party hereby releases Lender and Lender’s respective
participants, affiliates, officers, shareholders, employees, directors, agents,
advisors and attorneys (collectively, the “Releasees”) from any and all claims,
demands, liabilities, responsibilities, disputes, causes of action (whether at
law or equity) and obligations of every nature whatsoever, whether liquidated or
unliquidated, known or unknown, matured or unmatured, fixed or contingent that
such Credit Party may have against Releasees or any of them which arise or
relate to this Agreement, the obligations, any Collateral, any Loan Document,
any documents, agreements, dealings or other matters in connection with any of
the Loan Documents and any third parties liable in whole or in part for any of
the obligations under the Loan Documents or this Agreement, in each case to the
extent arising (a) on or prior to the date hereof or (b) out of, or relating to,
actions, dealings or matters occurring on or prior to the date hereof
(including, without limitation, any actions or inactions which Releasees or any
of them may have taken prior to the date hereof).
     6. Indemnity. Each Credit Party, jointly and severally, shall indemnify,
defend and hold the Releasees harmless for, from and against any and all claims,
causes of action, losses, damages, awards, settlements, penalties, judgments,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
(collectively, “Losses”) (excluding Losses suffered by a Releasee directly
arising out of such Releasee’s gross negligence or willful misconduct) with
respect to, or resulting from, or in connection with this Agreement, the Loan,
the Loan Documents or the transactions contemplated thereby. This Section 4
shall survive the execution and delivery of this Agreement.
     7. Amendments. No termination or waiver of any provision of this Agreement,
or the consent to any departure by the Credit Parties therefrom, shall in any
way be effective without the written concurrence of Lender. Any waiver or
consent shall be effective only in the

11



--------------------------------------------------------------------------------



 



specific instance and for the specific purpose for which it was given. No notice
or demand upon the Borrower or any Guarantor in any case shall entitle any
Credit Party to any further notice or demand in similar or other circumstances.
The Lender’s failure at any time or times hereafter to require strict
performance by the Credit Parties of any provision or term of this Agreement
shall not waive, effect or diminish any rights of Lender thereafter to demand
strict performance in compliance herewith. Any suspension or waiver by Lender of
a default, or forbearance with respect thereto, pursuant to this Agreement or
with respect to any Event of Default under the Loan Documents shall not, except
as may be expressly set forth herein, suspend, waive, effect or be a forbearance
with respect to, any other default or event of default, whether the same is
prior or subsequent thereto and whether of the same or of a different kind or
character. None of the undertakings, agreements, warranties, covenants and
representations of the Lender contained in this Agreement shall waive, effect or
diminish the rights of the Lender under this Agreement or any other Loan
Document. None of the undertakings, agreements, warranties, covenants and
representations of the Credit Parties contained in this Agreement or any other
Loan Document and no default or event of default under this Agreement or any
other Loan Document shall be deemed to have been suspended or waived by the
Lender unless such suspension or waiver is (a) in a subsequent writing signed by
the Lender and (b) delivered to the Borrower.
     8. Relationship Between the Parties. The relationship of the Lender on the
one hand, and the Credit Parties, and each of them, on the other hand has been
and shall continue to be, at all times, that of creditor and debtor. Nothing
contained in this Agreement, any instrument, document or agreement delivered in
connection therewith or in the Credit Agreement or any of the other Loan
Documents shall be deemed or construed to create a fiduciary relationship among
the parties.
     9. Notices. All communications and notices to the Lender hereunder shall be
given as provided in the Loan Documents.
     10. No Assignment. This Agreement shall not be assignable by the Borrower
or any other Credit Party without the written consent of the Lender. The Lender
may assign to one or more persons all or any part of, or any participation in,
the Lender’s rights and benefits hereunder.
     11. TIME OF THE ESSENCE. TIME IS STRICTLY OF THE ESSENCE OF THIS AGREEMENT
AND FULL AND COMPLETE PERFORMANCE OF EACH AND EVERY PROVISION HEREOF.
     12. Miscellaneous. Each of the Credit Parties agrees to sign such other and
further documents, and to take such other actions, as may be reasonably
appropriate to carry out the intentions expressed in this Agreement, including,
without limitation, documentation in respect of the reaffirmation and
confirmation of liens, and the priority of such liens, on the collateral for the
RLC and L/C Line. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel. This
Agreement, the Loan Documents and any other instruments referred to herein,
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, of the parties or any of them with respect to the subject
matter hereof, if any. This Agreement shall be governed by the laws of the

12



--------------------------------------------------------------------------------



 



State of Arizona, without giving effect to its principles of conflicts of law.
EACH CREDIT PARTY AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY
OF THE PARTIES HERETO AGAINST ANY OF THE OTHERS OR THEIR SUCCESSORS WITH RESPECT
TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THIS WAIVER BY THE PARTIES
HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND
IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, EACH OF THE CREDIT PARTIES
AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER PARTY AND ANY OF THE AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OF THE
OTHER PARTY OR ANY OF THE OTHER PARTY’S SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY
PARTY AGAINST ANY OTHER PARTY OR ANY OF THE AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OF ANY OTHER PARTY OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY THE CREDIT PARTIES OF ANY
RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF
THEIR BARGAIN.
     13. Ratification. To the extent that the terms of this Agreement and are in
conflict with the Loan Documents, this Agreement shall govern. All other
provisions of the Loan Documents shall remain in full force and effect and are
incorporated herein by reference.
[Signature Pages Follow]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date set forth above.

            BORROWER:

RENEGY HOLDINGS, INC., a Delaware corporation
      By:   /s/ Robert M. Worsley         Name:   Robert M. Worsley       
Title:   CEO    

            LENDER:

COMERICA BANK, a Texas banking corporation
      By:   /s/ Matthew E. James         Name:   Matthew E. James       
Title:   Corporate Banking Officer   

14



--------------------------------------------------------------------------------



 



         

JOINDER
     Each of the undersigned, as a guarantor of the Borrower’s obligations to
the Lender under the Credit Agreement, hereby (i) acknowledges and consents to
the foregoing Agreement, (ii) reaffirms its obligations under its respective
guaranty in favor of the Lender and under any agreement under which it has
granted to the Lender a lien or security interest in any of its real or personal
property, and (iii) confirms that such guaranty and other agreements (if any)
remain in full force and effect, without defense, offset, or counterclaim.
(Capitalized terms used herein shall have the meanings specified in the
foregoing Amendment.) This Joinder may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

            GUARANTOR:
      /s/ Robert M. Worsley       Robert Merrill Worsley   

            /s/ Christi Marie Worsley       Christi Marie Worsley   

            The Robert Merrill Worsley and Christi Marie Worsley
Family Revocable Trust, dated July 28, 1998
      By:   /s/ Robert M. Worsley         Name:   Robert Merrill Worsley       
Title:   Trustee   

            By:   /s/ Christi M. Worsley         Name:   Christi Marie Worsley 
      Title:   Trustee   

 



--------------------------------------------------------------------------------



 



            NEW MEXICO & ARIZONA LAND COMPANY,
LLC, an Arizona limited liability company
      By:   NZ Legacy, LLC, an Arizona limited         liability company, as the
sole member              By:   /s/ Robert M. Worsley         Name:   Robert M.
Worsley        Title:   Manager   

            NZ LEGACY, LLC, an Arizona limited liability company
      By:   /s/ Robert M. Worsley         Name:   Robert M. Worsley       
Its:   Manager  

 